DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboi (US 2014/0285627, also see JP 2014-183206 as disclosed in the IDS).
As for claim 19, Kuboi discloses Figs. 1-2 and the related text an image-capturing device comprising: 
a filter 15 that can adjust a transmittance of light; 
a photoelectric conversion unit 12A/12B that generates an electric charge through photoelectric conversion of light transmitted through the filter; and 
a correction unit 14A/14B that corrects a first signal based upon a second signal, the first signal being based upon the electric charge generated at the photoelectric conversion unit while the filter is in a transmissive state in which light is transmitted, and the second signal being based upon the electric charge generated at the photoelectric conversion unit while the filter is in a light-shielding state in which light is blocked ([0092]-[0094], [0158]-[0162]).  

As for claim 20, Kuboi discloses the image-capturing device according to claim 19, wherein: the correction unit eliminates a signal, the signal component being based upon the second signal ([0092]-[0094], [0158]-[0162]).  

As for claim 29, Kuboi discloses the image-capturing device according to claim 19, further comprising: a control unit that executes control with respect to the transmissive state or the light-shielding state in the filter [0080]-[0081].
As for claim 30, Kuboi discloses the image-capturing device according to claim 29, wherein: the control unit controls at least one of an area and a position of the filter which is in the transmissive state or the light-shielding state [0080]-[0081].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboi in view of Omori et al. (JP 2002-320236 as provided in the IDS).
As for claim 31 and 32, Kuboi discloses the image-capturing device according to claim 19, except a light transmission wavelength of the filter is adjustable, and the transmissive state of the filter is adjustable among a first transmissive state in which light at a first wavelength is transmitted, a second transmissive state in which light at a second wavelength is transmitted and a third transmissive state in which light at a third wavelength is transmitted.
Omori et al. teach in [0034]-[0045] a light transmission wavelength of the filter is adjustable, and the transmissive state of the filter is adjustable among a first transmissive state in which light at a first wavelength is transmitted, a second transmissive state in which light at a second wavelength is transmitted and a third transmissive state in which light at a third wavelength is transmitted.
Kuboi and Omori et al. are analogous art because they both are directed imaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuboi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuboi to include a light transmission wavelength of the filter is adjustable, and the transmissive state of the filter is adjustable among a first transmissive state in which light at a first wavelength is transmitted, a second transmissive state in which light at a second wavelength is transmitted and a third transmissive state in which light at a third wavelength is transmitted as taught by Omori et al. in order to regulate imaging conditions (see solution of Omori et a.). 

Allowable Subject Matter
Claims 21-23 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowable subject matter:  “the filter includes a first filter and a second filter; the photoelectric conversion unit includes a first photoelectric conversion unit that photoelectrically converts light transmitted through the first filter; and a second photoelectric -2-Application No. 16/333,623 conversion unit that photoelectrically converts light transmitted through the second filter; the first signal is based upon the electric charge generated at the first photoelectric conversion unit while the first filter is in the transmissive state; the second signal is based upon the electric charge generated at the first photoelectric conversion unit with the first filter in the light-shielding state and with the second filter in the transmissive state; and the correction unit corrects the first signal based upon the second signal”, as recited in claim 21.  Claims 22-23 and 27-28 depend on objected claim 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811